UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (95.3%) (a) Shares Value Aerospace and defense (5.7%) General Dynamics Corp. 44,510 $3,138,400 Honeywell International, Inc. 40,830 3,076,541 L-3 Communications Holdings, Inc. 46,530 3,765,208 Northrop Grumman Corp. 131,300 9,210,695 Raytheon Co. 21,530 1,265,749 United Technologies Corp. 35,490 3,315,831 Auto components (2.3%) Autoliv, Inc. (Sweden) 24,050 1,662,817 Delphi Automotive PLC (United Kingdom) 51,990 2,308,356 Johnson Controls, Inc. 21,630 758,564 TRW Automotive Holdings Corp. (NON) 86,840 4,776,200 Automobiles (0.4%) Ford Motor Co. 119,360 1,569,584 Beverages (1.6%) Coca-Cola Enterprises, Inc. 97,470 3,598,592 Dr. Pepper Snapple Group, Inc. 67,100 3,150,345 Building products (0.3%) Owens Corning, Inc. (NON) 31,320 1,234,948 Capital markets (3.2%) Charles Schwab Corp. (The) 179,420 3,173,940 Invesco, Ltd. 71,480 2,070,061 State Street Corp. 137,370 8,117,193 Chemicals (2.3%) Ashland, Inc. (S) 47,840 3,554,512 Celanese Corp. Ser. A 28,250 1,244,413 LyondellBasell Industries NV Class A 79,830 5,052,441 Commercial banks (2.3%) Popular, Inc. (Puerto Rico) (NON) 34,951 964,997 U.S. Bancorp 121,120 4,109,602 Wells Fargo & Co. 118,982 4,401,144 Commercial services and supplies (1.0%) ADT Corp. (The) (S) 35,732 1,748,724 Tyco International, Ltd. 71,455 2,286,560 Communications equipment (1.7%) Cisco Systems, Inc. 331,480 6,931,247 Computers and peripherals (2.6%) Apple, Inc. 7,040 3,116,115 EMC Corp. (NON) 165,650 3,957,379 SanDisk Corp. (NON) 66,326 3,647,930 Consumer finance (1.0%) Capital One Financial Corp. 50,480 2,773,876 Discover Financial Services 32,490 1,456,852 Containers and packaging (0.3%) Sealed Air Corp. 53,280 1,284,581 Diversified financial services (7.0%) Bank of America Corp. 206,840 2,519,311 Citigroup, Inc. 233,195 10,316,547 CME Group, Inc. 68,730 4,219,335 JPMorgan Chase & Co. 224,130 10,637,210 McGraw-Hill Cos., Inc. (The) 35,750 1,861,860 Diversified telecommunication services (1.9%) AT&T, Inc. 75,520 2,770,829 CenturyLink, Inc. 69,890 2,455,236 Verizon Communications, Inc. 55,430 2,724,385 Electric utilities (2.3%) American Electric Power Co., Inc. 53,570 2,605,109 Edison International 25,080 1,262,026 FirstEnergy Corp. 73,080 3,083,976 NextEra Energy, Inc. 32,850 2,551,788 PPL Corp. 7,280 227,937 Food and staples retail (2.2%) CVS Caremark Corp. 74,090 4,074,209 Kroger Co. (The) 58,070 1,924,440 Walgreen Co. 69,750 3,325,680 Food products (1.1%) Bunge, Ltd. 26,320 1,943,206 Kraft Foods Group, Inc. 45,390 2,338,947 Pinnacle Foods, Inc. (NON) 11,982 266,120 Health-care equipment and supplies (4.5%) Baxter International, Inc. 123,120 8,943,437 Covidien PLC 72,302 4,904,968 St. Jude Medical, Inc. (S) 64,830 2,621,725 Zimmer Holdings, Inc. (S) 32,860 2,471,729 Health-care providers and services (2.8%) CIGNA Corp. 135,810 8,470,470 UnitedHealth Group, Inc. 59,320 3,393,697 Hotels, restaurants, and leisure (0.6%) McDonald's Corp. 27,180 2,709,574 Independent power producers and energy traders (0.9%) Calpine Corp. (NON) 122,900 2,531,740 NRG Energy, Inc. 50,760 1,344,632 Insurance (7.9%) American International Group, Inc. (NON) 98,180 3,811,348 Aon PLC 47,860 2,943,390 Everest Re Group, Ltd. 14,950 1,941,407 Hartford Financial Services Group, Inc. (The) (S) 21,230 547,734 MetLife, Inc. 227,240 8,639,665 PartnerRe, Ltd. (S) 49,380 4,597,772 Validus Holdings, Ltd. 126,713 4,735,265 Willis Group Holdings PLC (S) 38,280 1,511,677 XL Group PLC 139,829 4,236,819 IT Services (0.6%) Fidelity National Information Services, Inc. 64,510 2,555,886 Leisure equipment and products (1.1%) Hasbro, Inc. (S) 102,290 4,494,623 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. 36,250 2,772,763 Machinery (0.4%) Stanley Black & Decker, Inc. 22,700 1,838,019 Media (4.3%) Comcast Corp. Special Class A 256,210 10,151,040 Interpublic Group of Companies, Inc. (The) 170,710 2,224,351 Time Warner, Inc. 95,680 5,513,082 Metals and mining (0.6%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 82,260 2,722,806 Multi-utilities (0.5%) Ameren Corp. 61,840 2,165,637 Oil, gas, and consumable fuels (13.4%) Apache Corp. 16,030 1,236,875 Chevron Corp. 1,900 225,758 Ente Nazionale Idrocarburi (ENI) SpA ADR (Italy) 26,020 1,168,038 Exxon Mobil Corp. 88,110 7,939,592 Hess Corp. 32,310 2,313,719 Marathon Oil Corp. 384,300 12,958,587 Marathon Petroleum Corp. 109,770 9,835,392 Noble Energy, Inc. 11,800 1,364,788 Occidental Petroleum Corp. 8,880 695,926 Royal Dutch Shell PLC ADR (United Kingdom) 143,184 9,329,869 Total SA (France) 16,400 785,290 Total SA ADR (France) 10 480 Valero Energy Corp. 184,440 8,390,176 Paper and forest products (0.8%) International Paper Co. 72,990 3,399,874 Pharmaceuticals (8.1%) Eli Lilly & Co. 206,660 11,736,221 Johnson & Johnson (S) 112,890 9,203,922 Merck & Co., Inc. 104,840 4,637,073 Pfizer, Inc. 291,490 8,412,401 Professional services (1.1%) Dun & Bradstreet Corp. (The) (S) 54,280 4,540,522 Real estate investment trusts (REITs) (1.7%) American Tower Corp. Class A (R) 20,700 1,592,244 Hatteras Financial Corp. (R) (S) 45,010 1,234,624 MFA Financial, Inc. (R) 473,311 4,411,259 Semiconductors and semiconductor equipment (1.8%) Intel Corp. 105,850 2,312,823 KLA-Tencor Corp. 7,100 374,454 NXP Semiconductor NV (NON) 78,280 2,368,753 Texas Instruments, Inc. 76,020 2,697,190 Software (0.8%) Oracle Corp. 59,400 1,920,996 Symantec Corp. (NON) 52,660 1,299,649 Tobacco (2.0%) Altria Group, Inc. 128,330 4,413,269 Philip Morris International, Inc. 43,220 4,006,926 Wireless telecommunication services (1.5%) Vodafone Group PLC ADR (United Kingdom) 228,270 6,485,151 Total common stocks (cost $299,490,289) CONVERTIBLE PREFERRED STOCKS (2.4%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) (NON) 19,561 $409,999 PPL Corp. $4.375 cv. pfd. 105,640 5,916,896 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 304,888 3,825,399 Total convertible preferred stocks (cost $10,059,315) CONVERTIBLE BONDS AND NOTES (1.0%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $2,408,000 $2,398,970 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,639,170 Total convertible bonds and notes (cost $3,311,606) SHORT-TERM INVESTMENTS (9.2%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 6,289,310 $6,289,310 Putnam Cash Collateral Pool, LLC 0.19% (d) 32,290,925 32,290,925 Total short-term investments (cost $38,580,235) TOTAL INVESTMENTS Total investments (cost $351,441,445) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $419,681,409. (b) The aggregate identified cost on a tax basis is $354,197,069, resulting in gross unrealized appreciation and depreciation of $100,426,995 and $1,934,750, respectively, or net unrealized appreciation of $98,492,245. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,415,394 $25,642,994 $30,058,388 $1,000 $— Putnam Short Term Investment Fund * — 19,206,276 12,916,966 463 6,289,310 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $31,888,014. The fund received cash collateral of $32,290,925, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $36,168,191 $— $— Consumer staples 29,041,734 — — Energy 56,244,490 — — Financials 96,825,132 — — Health care 67,568,406 — — Industrials 35,421,197 — — Information technology 31,182,422 — — Materials 17,258,627 — — Telecommunication services 14,435,601 — — Utilities 15,772,845 — — Total common stocks — — Convertible bonds and notes — 4,038,140 — Convertible preferred stocks — 10,152,294 — Short-term investments 6,289,310 32,290,925 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
